STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF       LOUISIANA                                                 NO.   2022    Kw   0532


VERSUS


LANDEN      K.       ESNEAULT                                                       MAY    17,   2022




In   Re:             Landen       K.     Esneault,       applying       for   supervisory        writs,

                     19th     Judicial        District        Court,     Parish     of    East    Baton

                     Rouge,       No.    08- 17- 0739.




BEFORE:             McDONALD,           LANIER,   AND    WOLFE,   JJ.


        WRIT         DENIED.


                                                        JMM
                                                        WIL

                                                         EW




COURT      OF       APPEAL,       FIRST    CIRCUIT



                A     V
            i

        DEPUTY            CLERK    OF    COURT
                     FOR    THE    COURT